        1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 1 of 56




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Olivia S., 1                           )        C/A No.: 1:20-2054-SVH
                                           )
                      Plaintiff,           )
                                           )
           vs.                             )
                                           )                ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

         This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Timothy M. Cain, United States

District Judge, dated June 19, 2020, referring this matter for disposition.

[ECF No. 9]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 8].

         Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”) and Supplemental Security Income

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 2 of 56




(“SSI”). The two issues before the court are whether the Commissioner’s

findings of fact are supported by substantial evidence and whether he applied

the proper legal standards. For the reasons that follow, the court reverses

and remands the Commissioner’s decision for further proceedings as set forth

herein.

I.    Relevant Background

      A.    Procedural History

      On August 26, 2016, Plaintiff protectively filed applications for DIB

and SSI in which she alleged her disability began on April 1, 2016. Tr. at 77,

79, 189–90, 191–97. Her applications were denied initially and upon

reconsideration. Tr. at 122–26, 131–36. On December 6, 2018, Plaintiff had a

hearing before Administrative Law Judge (“ALJ”) Edward Morriss. Tr. at 34–

52 (Hr’g Tr.). The ALJ issued an unfavorable decision on June 4, 2019,

finding that Plaintiff was not disabled within the meaning of the Act. Tr. at

12–33. Subsequently, the Appeals Council denied Plaintiff’s request for

review, making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–6. Thereafter, Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a complaint

filed on June 1, 2020. [ECF No. 1].




                                        2
    1:20-cv-02054-SVH     Date Filed 03/19/21   Entry Number 20   Page 3 of 56




      B.     Plaintiff’s Background and Medical History

             1.     Background

      Plaintiff was 40 years old at the time of the hearing. Tr. at 38. She

completed high school and one year of college. Id. Her past relevant work

(“PRW”) was as a cook and dishwasher, a driver, an armored services

technician, a trade technology specialist, a school bus driver, and a coach

operator. Tr. at 245. She alleges she has been unable to work since December

5, 2016. 2 Tr. at 38.

             2.     Medical History

      Plaintiff presented to Robert J. Teachman, D.O. (“Dr. Teachman”), for a

one-year history of moderate right shoulder pain on March 17, 2015. Tr. at

341. Dr. Teachman noted normal findings on exam, aside from a body mass

index (“BMI”) of 36.36. Tr. at 344. He assessed shoulder pain and vitamin D

deficiency. Id. He prescribed a vitamin D supplement, referred Plaintiff to

physical therapy (“PT”) for her shoulder, indicated she likely had

osteoarthritis in her knees and hands, and instructed her to return in a

month. Tr. at 345.

      Plaintiff presented to James Island PT for an initial evaluation for

right shoulder pain on March 24, 2015. Tr. at 329. She reported her right

shoulder “locked up” and indicated she experienced increased pain upon

2 During the hearing, Plaintiff moved to amend her alleged onset date to
coincide with the date that she last worked. Tr. at 38.
                                         3
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 4 of 56




raising her right arm in front of her. Id. Plaintiff demonstrated active range

of motion (“ROM”) of the right shoulder within functional limits with some

pain, except for on internal rotation. Id. Her strength was 4+/5 on manual

muscle testing and the Hawkins test was positive for pain. Id. Physical

Therapist Brandon Craig Duffie (“PT Duffie”), noted Plaintiff had shoulder

pain with possible impingement that was characterized by increased pain

and decreased strength and function. Id. He recommended a course of PT and

indicated Plaintiff had good rehabilitation potential. Id. Plaintiff followed up

for PT sessions on April 4, 8, 15, and 21. Tr. at 330–33.

      On April 15, 2015, Dr. Teachman noted Plaintiff’s shoulder pain was

improving and referred her for additional PT for knee pain. Tr. at 349.

      PT Duffie conducted a second evaluation for right knee pain on April

21, 2015. Tr. at 334. Plaintiff complained that her pain increased with

walking. Id. PT Duffie noted active ROM within functional limits, 4+/5

strength, genu recurvatum, thickened plica, and decreased iliotibial band and

hamstring flexibility. Id. He stated Plaintiff had knee pain with possible plica

irritation characterized by increased pain and decreased strength, flexibility,

and function. Id. He felt that Plaintiff would benefit from focused PT and had

good rehabilitation potential. Id. Plaintiff followed up for PT sessions on April

28 and May 4. Tr. at 335–36.




                                        4
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 5 of 56




      Plaintiff complained of fatigue, rash, and muscle aches and sought to be

screened for lupus on August 25, 2015. Tr. at 522. Dr. Teachman recorded

normal findings on exam. Tr. at 523. He referred Plaintiff to a rheumatologist

and instructed her to follow up in two months. Id.

      Plaintiff presented to Erica Anderson, D.O. (“Dr. Anderson”), for an

initial rheumatology assessment on January 8, 2016. Tr. at 382. She

complained of widespread joint pain, myalgias, and fatigue and requested

testing for lupus, as her aunt had the disease. Id. She endorsed intermittent

swelling in her hands and knees, achiness in her left hip and bilateral

shoulders, bruising on her legs, scattered rashes on her abdomen, mild

shortness of breath, reflux, abdominal discomfort, and feeling fatigued,

despite resting well at night. Id. Dr. Anderson recorded normal exam

findings, aside from cervical paraspinous tenderness and positive trigger

points in the trapezius and rhomboid. Tr. at 383–84. She assessed myalgia,

joint pain, and fatigue and noted long-term nonsteroidal anti-inflammatory

drug (“NSAID”) use. Tr. at 384. She ordered multiple lab studies and refilled

Plaintiff’s prescriptions for Mobic 15 mg and Omeprazole 40 mg. Id.

      Plaintiff reported elevated blood pressure, dizziness, and headache on

January 11, 2016. Tr. at 415. Dr. Teachman noted normal findings on exam,

aside from elevated blood pressure at 138/84 mmHg. Tr. at 416. He




                                       5
       1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 6 of 56




instructed Plaintiff to track her home blood pressure readings and to follow

up in two weeks. Id.

        On February 24, 2016, Plaintiff reported widespread joint pain,

myalgias, and fatigue. Tr. at 379. Dr. Anderson assured Plaintiff that her lab

results were normal and that she did not have lupus. Id. She noted normal

findings on exam, aside from paraspinous tenderness in the cervical and

lumbar spines and positive trigger points in the trapezius and rhomboid. Tr.

at 380. She stopped Mobic and ordered chest x-rays and a sleep study. Tr. at

381.

        Plaintiff presented to Roper St. Francis Sleep Center for a complete

polysomnogram (“PSG”) on April 26, 2016. Tr. at 356–60. She demonstrated

sleep efficiency of 74.2% and a total of 82 limb movements. Tr. at 356. She

had no apneas and 84 hypopneas. Id.

        Plaintiff complained of fibromyalgia, fatigue, and abdominal pain on

May 5, 2016. Tr. at 412. Dr. Teachman recorded normal findings on exam. Tr.

at 413. He assessed right shoulder pain, anxiety state, elevated blood

pressure, epigastric pain, vitamin D deficiency, and chronic fatigue and

ordered lab studies. Id.

        Plaintiff followed up with internal medicine and pulmonary disease

specialist J. Austin Ball, M.D. (“Dr. Ball”), on May 25, 2016, to discuss results

of the PSG. Tr. at 364. She endorsed trouble sleeping, sleepiness throughout

                                          6
    1:20-cv-02054-SVH     Date Filed 03/19/21   Entry Number 20   Page 7 of 56




the day, fatigue, nasal congestion, dizziness, weakness, and chronic

productive cough. Id. She said she felt tired when she woke and exhausted

throughout the day. Id. She described having driven home from work and not

having known how she got home and having awakened in neighborhoods

without having known where she had gone. Id. She indicated she was too

tired to use the gym in her home. Id. She reported a family history of lupus

and feared she had the impairment. Id. Dr. Ball noted Plaintiff’s sleep study

revealed significant obstructive sleep apnea (“OSA”) with an apnea hypopnea

index of 14.7 per hour and periodic limb movement disorder (“PLMD”), as

well. Tr. at 366. He recorded normal findings on physical exam. Tr. at 366–

68. He assessed OSA, PLMD, unspecified hypersomnia, and other obesity due

to excess calories. Tr. at 368. He prescribed Gabapentin 300 mg and

instructed Plaintiff to take it one hour prior to bedtime. Id. He indicated

Plaintiff was to obtain a continuous positive airway pressure (“CPAP”)

machine with a range of five to 20 centimeters per night. Id. He stated

Plaintiff should not drive a bus until she was able to use her nasal CPAP

machine reliably. Id. He also instructed her to follow a low sodium, low

cholesterol, weight loss diet. Id.

      Plaintiff presented to Doctors Care with complaints of dizziness,

lightheadedness, fatigue, and pain in her left hip and legs on July 24, 2016.

Tr. at 424. Curtis Franke, M.D. (“Dr. Franke”), recorded normal findings on

                                         7
    1:20-cv-02054-SVH    Date Filed 03/19/21    Entry Number 20   Page 8 of 56




exam, aside from elevated blood pressure at 140/84 mmHg. Tr. at 425. Lab

studies and an electrocardiogram (“EKG”) were normal. Tr. at 425–26. Dr.

Franke provided a short-term prescription for Norco for hip and leg pain and

instructed Plaintiff to stay hydrated and out of the heat. Tr. at 426.

      On August 24, 2016, Plaintiff endorsed sleeping with the CPAP

machine nightly and having improved symptoms. Tr. at 369. She reported a

recent episode of chest tightness and questioned whether it might be related

to OSA. Id. Dr. Ball noted that Plaintiff’s weight had decreased to 198 pounds

and that she was using her CPAP an average of seven hours and 30 minutes

each night. Tr. at 371. He recorded normal findings on physical exam. Tr. at

371–73. He encouraged Plaintiff to follow a weight-reduction and high fiber

diet and to return in six months. Tr. at 373.

      On September 9, 2016, Dr. Teachman assessed right shoulder pain and

prescribed Prednisone 10 mg. Tr. at 410. He noted Plaintiff had been

diagnosed with the flu in the emergency room (“ER”) and prescribed

Albuterol. Id.

      On September 30, 2016, Dr. Anderson noted that Plaintiff had lost 17

pounds since her last visit. Tr. at 376. Plaintiff continued to endorse

significant daytime fatigue, noting that she felt okay upon waking, but

developed a tired feeling by noon that persisted throughout the remainder of

the day. Id. She endorsed widespread myalgias, generalized achiness, and

                                        8
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 9 of 56




intermittent muscle pain diffusely and in her legs, but denied joint swelling.

Id. Dr. Anderson noted normal findings on physical exam, aside from

paraspinous tenderness in the lumbar and cervical spine and positive trigger

points in the trapezius, rhomboid, arms, and legs. Tr. at 377–78. She

assessed fibromyalgia characterized by widespread myalgias without any

synovitis on exam and normal/negative laboratory evaluation. Tr. at 378. She

increased Gabapentin from 300 to 600 mg at bedtime and refilled Mobic. Id.

She also assessed fatigue, insomnia, OSA, and PLMD and instructed Plaintiff

to follow up with her primary care provider as to dizziness, headaches,

palpitations, and depressive symptoms. Id.

     Plaintiff complained of swelling and pain in her neck, pain in her lower

back, frequent and urgent urination, and foul-smelling odor on November 29,

2016. Tr. at 406. Dr. Teachman recorded normal findings on exam, aside from

tenderness to palpation (“TTP”) in the bilateral lower back and elevated blood

pressure at 134/80 mmHg. Tr. at 407. He assessed elevated blood pressure,

chronic fatigue, and dysuria and prescribed Hydrocodone-Acetaminophen 7.5-

325 mg. Tr. at 407–08.

     Plaintiff presented to Doctors Care with a complaint of back pain on

January 15, 2017. Tr. at 427. She indicated she had experienced pain in her

back and left side after having fallen out of bed one week prior. Id. James

Lipke, M.D. (“Dr. Lipke”), recorded normal findings on exam. Tr. at 428. He

                                        9
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 10 of 56




assessed mid-back pain, prescribed Flexeril and Naprosyn, and instructed

Plaintiff to apply ice and heat and to follow up with her primary care

physician for a PT referral within the week. Id.

      On February 24, 2017, Plaintiff endorsed sleeping with her CPAP each

night and experiencing improved sleep as a result. Tr. at 441. However, she

complained of feeling sleepy after waking and having persistent dizziness. Id.

She said she was not working because her dizziness affected her ability to

perform her job as a bus driver. Id. Dr. Ball prescribed Nuvigil 150 mg and

instructed Plaintiff to take it for a week prior to returning to work. Tr. at 445.

He indicated Plaintiff should be restricted to driving from 7:00 AM to 3:00

PM and should not alter the schedule, as she was more likely to become

sleepy on other shifts. Id.

      On April 5, 2017, x-rays of Plaintiff’s lumbar spine showed mild facet

hypertrophy at L5–S1. Tr. at 447. X-rays of her right knee indicated mild

medial compartment narrowing. Tr. at 448.

      Plaintiff followed up with Dr. Teachman for medication refills on April

10, 2017. Tr. at 508. She endorsed back and neck pain and dysuria. Id. Dr.

Teachman recorded normal findings on exam, aside from TTP of the bilateral

lower back. Tr. at 509. He changed Hydrocodone-Acetaminophen 7.5-325

from three times a day to every six hours and replaced Meloxicam with

Celebrex 200 mg. Id.

                                        10
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 11 of 56




      Plaintiff presented to Thaddeus J. Bell, M.D. (“Dr. Bell”), for a

consultative exam on April 12, 2017. Tr. at 451–53. Dr. Bell noted Plaintiff

was overweight at 5’2” tall and 204 pounds with a BMI of 39. Tr. at 451. He

described Plaintiff as using no assistive device, having normal gait, not

appearing depressed, and being oriented times three. Tr. at 451–52. He

stated Plaintiff had no lower extremity edema, no pain to the muscles of the

upper or lower extremities, no tenderness in any joints, and full ROM of her

back. Tr. at 452. He indicated Plaintiff’s smoking was detrimental to her

OSA. Tr. at 453. He felt that Plaintiff could handle her funds. Id.

      On April 17, 2017, state agency psychological consultant Jennifer

Steadham, Ph.D. (“Dr. Steadham”), reviewed the record, considered Listing

12.06 for anxiety and obsessive-compulsive disorders, and assessed no

impairment in the four functional areas. Tr. at 58–59, 70–71. On the same

day, state agency medical consultant Mary Lang, M.D. (“Dr. Lang”),

evaluated the record and assessed Plaintiff’s physical residual functional

capacity (“RFC”) as follows: occasionally lift and/or carry 50 pounds;

frequently lift and/or carry 25 pounds; stand and/or walk for a total of about

six hours in an eight-hour workday; and sit for a total of about six hours in an

eight-hour workday. Tr. at 60–62, 72–74.

      Plaintiff complained of headaches, palpitations, daytime fatigue, and

increased pain in her right shoulder, bilateral hips, bilateral knees, and

                                       11
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 12 of 56




bilateral elbows on May 1, 2017. Tr. at 457. Dr. Anderson noted Plaintiff’s

weight had increased by 13.2 pounds to 207.2 pounds. Tr. at 458. She

recorded paraspinous tenderness in the cervical and lumbar spines and

trigger points at the trapezius, rhomboid, arms, and legs. Id. She suggested

Plaintiff’s symptoms were likely caused by fibromyalgia, OSA, and PLMD.

Tr. at 458–59. She ordered lab studies and instructed Plaintiff to return in a

couple of weeks to review the results. Tr. at 459.

      Plaintiff complained of worsening and incapacitating fatigue on May 8,

2017. Tr. at 462. She described episodes that occurred upon waking, in the

morning, and in the afternoon. Id. She indicated Nuvigil was effective for a

day, but then kept her up at night and worsened her symptoms. Id. Her blood

pressure was elevated at 144/76 mmHg, and her weight had increased to 210

pounds. Tr. at 464. Dr. Ball instructed Plaintiff to discontinue Nuvigil and to

begin taking Modafinil 200 mg each morning. Tr. at 465.

      Plaintiff complained of right shoulder and knee pain and sought a

referral to a rheumatologist on May 11, 2017. Tr. at 505. Dr. Teachman

recorded normal findings on exam, aside from TTP of the bilateral lower

back. Tr. at 506. He refilled Hydrocodone-Acetaminophen and referred

Plaintiff to a rheumatologist for arthralgia and a gastroenterologist for bowel

habit changes. Id.




                                       12
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 13 of 56




      Plaintiff complained of chest pain upon breathing and numbness,

tingling, and swelling in her legs on June 8, 2017. Tr. at 501. Dr. Teachman

noted TTP in the bilateral lower back, but recorded otherwise normal exam

findings. Tr. at 502. He refilled Hydrocodone-Acetaminophen and Prilosec

and instructed Plaintiff to go to the ER for cardiac enzyme studies based on

abnormal findings on an EKG. Id.

      Plaintiff subsequently presented to the ER at Bon Secours St. Francis

Hospital (“BSSFH”). Tr at 893. Cardiac enzyme testing was normal. Tr. at

1179. An EKG showed non-specific T-wave inversion in lead 3, but no other

significant sinus tachycardia or T-wave changes. Tr. at 897. A chest x-ray

showed no active disease. Tr. at 912. Steven A. Feingold, M.D. (“Dr.

Feingold”), assessed non-specific chest pain and instructed Plaintiff to take

baby aspirin and Prilosec. Tr. at 897.

      Plaintiff presented to Carlysle Barfield, M.D. (“Dr. Barfield”), on June

20, 2017. Tr. at 574. She reported generalized pain that had lasted for over a

year and easy fatigability as each day progressed. Id. Dr. Barfield noted

tenderness “virtually everywhere she was palpated over her torso and

extremities.” Id. He observed questionable swelling of the bilateral wrists and

definite swelling of the bilateral second metacarpophalangeal (“MCP”) joints.

Id. He stated Plaintiff had fibromyalgia and probable rheumatoid arthritis

(“RA”). Id. He prescribed Prednisone 10 mg twice a day to be followed by 5 mg

                                         13
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 14 of 56




daily and instructed Plaintiff to continue Celebrex and to follow up in a

month. Id.

      Plaintiff presented to Lars H. Runquist, M.D. (“Dr. Runquist”), for an

initial cardiac evaluation on June 22, 2017. Tr. at 588. She endorsed chest

pain, palpitations, and tachycardia. Id. Dr. Runquist recorded normal

findings on exam. Tr. at 589. He assessed rapid palpitations, anterior chest

wall pain, and abnormal EKG and ordered a two-week event monitor and an

adenosine nuclear stress test. Id.

      Plaintiff presented for cardiology follow up on July 20, 2017. Tr. at 584.

She endorsed some episodes of palpitations and occasional dizziness, but no

episodes of syncope. Id. Kelly S. Guerrero, PA-C (“PA Guerrero”), noted a

nuclear stress test was normal and a two-week event monitor recorded no

events. Id. She recorded normal findings on exam. Tr. at 586. She assessed

shortness of breath on exertion, episodic palpitations, fatigue, and dizziness.

Id. She suspected Plaintiff’s symptoms were non-cardiac, but scheduled an

echocardiogram (“echo”), given her history of heart murmur as a child. Id.

She strongly encouraged Plaintiff to quit smoking, engage in daily exercise,

and follow a low fat and heart healthy diet. Tr. at 587.

      Plaintiff presented with hyperlipidemia and depression on August 10,

2017. Tr. at 618. She endorsed depressed mood, difficulty concentrating,

difficulty falling and staying asleep, diminished interest or pleasure,

                                       14
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 15 of 56




excessive worry, fatigue, feelings of guilt, loss of appetite, and restlessness.

Id. Richetta Deas, ANP (“NP Deas”), noted 1+ pitting edema in Plaintiff’s

bilateral lower extremities. Tr. at 620. She assessed arthritis pain,

hyperlipidemia, RA flare, fibromyalgia, abnormal EKG, OSA, severe single

current episode of major depressive disorder (“MDD”), and lower extremity

edema. Tr. at 620–21. She encouraged Plaintiff to engage in regular exercise

and follow a healthy diet. Tr. at 620. She prescribed Cymbalta 20 mg for

MDD and instructed Plaintiff to use compression socks during the day and to

elevate her lower extremities as much as possible to address lower extremity

edema. Tr. at 621.

      Plaintiff followed up with NP Deas on September 7, 2017. Tr. at 627.

She reported pain in her hips, ankles, knees, and right shoulder and

indicated she felt down, depressed, or hopeless and had little interest or

pleasure in doing things. Tr. at 628–29. She weighed 214.8 pounds and had a

BMI of 39.29. Tr. at 629. NP Deas observed Plaintiff to be sad and tearful at

times. Id. She referred Plaintiff to a psychiatrist and refilled Ativan for

anxiety. Tr. at 630.

      On September 27, 2017, state agency medical consultant James M.

Lewis, M.D. (“Dr. Lewis”), reviewed the evidence and provided the following

physical RFC assessment: occasionally lift and/or carry 20 pounds; frequently

lift and/or carry 10 pounds; stand and/or walk for about six hours in an eight-

                                       15
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 16 of 56




hour workday; sit for a total of about six hours in an eight-hour workday;

occasionally climb ladders, ropes, or scaffolds; and frequently balance, stoop,

kneel, crouch, crawl, and climb ramps and stairs. Tr. at 94–96, 114–16.

      Plaintiff endorsed some improvement on October 6, 2017, but indicated

the pharmacy had not provided enough Prednisone. Tr. at 632. She endorsed

joint pain. Tr. at 633. NP Deas recorded normal findings on physical exam.

Tr. at 634. She refilled Prednisone pending Plaintiff’s follow up with Dr.

Barfield. Id.

      On October 25, 2017, Plaintiff presented to Mark McClain, Ph.D. (“Dr.

McClain”), for a consultative psychological evaluation. Tr. at 615–17. Dr.

McClain noted Plaintiff drove herself to the appointment and served as the

sole informant. Tr. at 615. He stated Plaintiff accurately followed a three-step

direction, moved very slowly, and had somewhat unstable gait. Id. Plaintiff

endorsed abilities to care for her personal needs, independently perform

activities of daily living (“ADLs”), read, engage in written expression, and

manage her finances. Id. Dr. McClain observed Plaintiff to be appropriately

dressed and well-groomed; have normal motor activity; exhibit good

attention; demonstrate average communication skills; and have restricted

affect and dysphoric mood. Id. Plaintiff reported a lack of motivation due to

depressive symptoms, increased anxiety in social situations, excessive worry,

ruminative thoughts, withdrawal, loss of interest, fatigue, and feelings of

                                       16
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 17 of 56




hopelessness and helplessness. Tr. at 616. She endorsed panic attacks. Id. Dr.

McClain considered Plaintiff’s thought processes to be logical, coherent, and

organized. Id. He stated Plaintiff was able to repeat three words correctly

both immediately and after a five-minute delay. Id. He noted Plaintiff

performed serial sevens to five operations and correctly repeated five digits in

forward order and four in backward order. Id. He stated Plaintiff scored 30 of

30 points on the Mini-Mental State Exam (“MMSE”), which suggested she

had no cognitive impairment. Id. Dr. McClain assessed persistent depressive

disorder, generalized anxiety disorder, and panic disorder. Id. He felt that

Plaintiff’s mental health issues were “not predicted to significantly impact

her ability to perform simple unskilled work-related tasks.” Tr. at 617. He

further wrote:

      Regarding her ability to concentrate and perform simple tasks at
      a reasonable pace, [Plaintiff] is reporting pain issues and stated
      that she needs to take frequent breaks which may take her longer
      to complete tasks. Her mental health issues are not predicted to
      significantly impact her ability to perform simple tasks at a
      reasonable pace.

Id. He also felt that Plaintiff could focus on more complex tasks in a work

setting. Id.

      Plaintiff followed up with Dr. Ball on December 5, 2017. Tr. at 1229.

She complained of persistent daytime somnolence with episodes of extreme

fatigue that were followed by dizziness. Id. She stated she could not “will

herself to get up” because she felt so fatigued. Id. She also endorsed
                                       17
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 18 of 56




intermittent numbness of her hands and feet, swelling, memory loss,

intermittent fevers, mild cough, shortness of breath, wheezing, chest pain,

palpitations, and anxiety. Id. Dr. Ball indicated Plaintiff would be scheduled

for CPAP titration and a multiple sleep latency test (“MSLT”). 3 Tr. at 1231.

He noted he had completed part of a disability form based on Plaintiff’s OSA

symptoms and that Dr. Barfield should complete the rest. Id. He

recommended a healthy diet and regular exercise. Id.

      A second state agency psychological consultant, Derek O’Brien,

assessed Plaintiff’s mental impairment as non-severe on December 8, 2017.

Tr. at 91–92, 111–12.

      On January 16, 2018, Plaintiff complained that Cymbalta caused her to

have headaches. Tr. at 636. Psychiatrist Harish Mangipudi, D.O. (“Dr.

Mangipudi”), assessed depression with anxiety, discontinued Cymbalta, and

prescribed Elavil 25 mg. Id.

      Plaintiff complained of dizziness, urinary problems, and pain in her

ankles, left hip, toes, wrists, and fingers on January 18, 2018. Tr. at 637. She

also endorsed fatigue and sleep disturbance. Id. She requested screening for

diabetes. Id. NP Deas observed Plaintiff to be ill-appearing, somnolent, and

3“An MSLT is a full-day test consisting of five scheduled naps that test for
excessive daytime sleepiness related to narcolepsy or hyposomnia.” Monroe v.
Colvin, 826 F.3d 176, 182 n.6 (4th Cir. 2016) (citing Sleep Education,
Multiple    Sleep     Latency    Test    (MSLT)—Overview        and    Facts,
http://www.sleepeducation.org/disease-detection/multiple-sleep-latency-test/
overview -and-facts).
                                       18
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 19 of 56




fatigued. Tr. at 639. She assessed diabetes mellitus, referred Plaintiff to a

diabetes educator, ordered lab studies, administered insulin, instructed her

to maintain a blood sugar log, and prescribed Metformin 500 mg twice a day.

Tr. at 637–38. She ordered urinalysis and advised Plaintiff to increase her

water intake. Tr. at 637. She also encouraged Plaintiff to follow up with her

rheumatologist and prescribed Celebrex 200 mg and Prednisone 1 mg. Id.

      Plaintiff presented to the ER at BSSFH on January 19, 2018. Tr. at

842. She reported her blood sugar had increased from 270 mg/dL upon

waking to 383 mg/dL. Id. Kelli M. Young, D.O., explained to Plaintiff how

Metformin worked and ordered a liter of intravenous fluids to reduce her

sugar. Tr. at 845. She indicated that Plaintiff was scheduled to follow up with

her physician the following week to determine whether her dose of Metformin

was adequate. Id.

      Plaintiff complained of depression, anxiety, and chronic pain on

January 30, 2018. Tr. at 640. Lorie Jolly, LMSW-CP (“SW Jolly”), noted

tearful, flat, and depressed mood/affect. Id. Plaintiff described numerous

health concerns and feeling depressed because of her inability to have a more

active lifestyle. Tr. at 641. SW Jolly encouraged Plaintiff to take her

medication as prescribed. Id.

      Plaintiff underwent a diabetes management visit on January 31, 2018.

Tr. at 642–43. Her goals included reducing her hemoglobin A1C to less than

                                       19
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 20 of 56




7% and her fasting glucose to less than 130 mg/dL, titrating Metformin from

500 to 1000 mg twice a day, and undergoing regular foot exams. Tr. at 642.

Plaintiff expressed willingness to make dietary changes. Tr. at 643. James

Sterrett, Pharm. D. (“Dr. Sterrett”), recommended, and NP Deas agreed, to

add Duloxetine 20 mg to treat Plaintiff’s depression, anxiety, and

fibromyalgia. Id. Dr. Sterrett did not recommend exercise at the time given

Plaintiff’s complex pain history and comorbid conditions. Id.

      Plaintiff reported chronic pain and continued to endorse symptoms of

depression and anxiety on February 13, 2018. Tr. at 644. She indicated she

was taking her psychiatric medication as prescribed and felt that her

symptoms were well-managed. Id. SW Jolly worked with Plaintiff to examine

her unhealthy thought patterns, and Plaintiff agreed to focus on self-care. Id.

      Plaintiff reported nightmares related to prior trauma on February 27,

2018. Tr. at 645. SW Jolly noted Plaintiff had a tearful mood/affect. Id.

Plaintiff reported her medication was helpful and she was taking it as

prescribed. Tr. at 646. She endorsed good and bad days, but felt she was

“more in control of her emotions.” Id.

      On March 5, 2018, Plaintiff reported body pain and hypoglycemic

events in the mornings. Tr. at 647. She indicated she was not taking

Amitriptyline or Duloxetine. Id. A depression screen was consistent with




                                         20
    1:20-cv-02054-SVH      Date Filed 03/19/21   Entry Number 20   Page 21 of 56




severe depression. Id. Plaintiff rated her pain as a 10. Tr. at 648. NP Deas

ordered lab studies. Id.

      SW Jolly noted normal mental status findings, including euthymic

mood on March 14, 2018. Tr. at 649.

      On March 28, 2018, SW Jolly noted Plaintiff’s mood was depressed. Tr.

at 651. Plaintiff endorsed difficulty with familial relationships. Tr. at 651–52.

She agreed to continue to take her medications as prescribed. Tr. at 652.

      Plaintiff underwent a maintenance of wakefulness test (“MWT”) 4 on

April 24, 2018. Tr. at 833–36. She had sleep latency at 40 minutes with three

naps and 38 minutes with one nap. Tr. at 833. Dr. Ball diagnosed pathologic

sleepiness. Tr. at 835.




4The test protocol provides:
       The MWT is used to assess a patient’s ability to maintain
       wakefulness under conditions of low stimulation. The study is
       performed after completion of a preceding full PSG study. The
       patient sits comfortably in a room that is quiet, secure, at a
       comfortable temperature and has a low constant level of light
       that allows the patient to see, but is not overly stimulating. The
       montage includes central and occipital electroencephalogram,
       chin muscle activity, and eye movements. A total of four or five
       nap periods are recorded at two-hour intervals beginning 1.5 to 3
       hours after awakening from an all night study (first nap usually
       at 10:00AM). Each nap is terminated after three epochs of sleep if
       the patient falls asleep or after 40 minutes if no sleep occurs. A
       Sleep Latency of 40 minutes indicates no sleep occurred during
       the nap(s). Normal sleep latency value is 32.6 minutes +/- 9.9
       minutes.
Tr. at 833.
                                          21
   1:20-cv-02054-SVH     Date Filed 03/19/21   Entry Number 20   Page 22 of 56




      Plaintiff complained of increased anxiety and panic attacks on April 18,

2018. Tr. at 653. Her mood and affect were anxious and tearful, but SW Jolly

noted she did not present with acute distress. Tr. at 654. SW Jolly

recommended Plaintiff follow up with Dr. Mangipudi. Id.

      Plaintiff again reported anxiety and panic attacks on May 2, 2018. Tr.

at 655. SW Jolly noted normal mental status findings, including “euthymic,

cheerful” mood and affect. Tr. at 656. Plaintiff complained that her current

medication was ineffective at addressing anxiety, and SW Jolly encouraged

her to follow up with Dr. Mangipudi for a medication reevaluation. Id.

      Plaintiff followed up with Dr. Mangipudi on May 11, 2018. Tr. at 657.

She complained that Elavil caused headaches and expressed concern with

potential cardiac side effects from Cymbalta. Id. Dr. Mangipudi stated

Plaintiff did not have objective criteria requiring need for antidepressants. Id.

He emphasized a need for cognitive behavioral therapy (“CBT”), discontinued

Elavil, and prescribed Ativan to 1 mg once a day as needed for anxiety. Tr. at

657–58.

      Plaintiff presented for A1C follow up and complained of throat pain and

neck swelling on June 5, 2018. Tr. at 661. Her hemoglobin A1C had dropped

to 6.3% and a diabetic eye exam showed no retinopathy. Id. NP Deas ordered

a thyroid ultrasound and lab studies, stopped Celebrex and Naprosyn, and




                                        22
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 23 of 56




prescribed Bactrim DS, Prednisone, Beconase, Allegra, Omeprazole, and

Arthrotec. Tr. at 661–63.

      Plaintiff followed up with Dr. Ball to discuss MWT results on June 20,

2018. Tr. at 1232. She reported dizzy spells that occurred once a day, feeling

sleepy in the middle of the day, and taking daily naps. Id. She indicated she

was using her CPAP machine daily, but questioned its functioning, as she

had to turn the hose upside down to get air out. Id. She endorsed occasional

dyspnea on exertion and feeling as if she might pass out when she laughed.

Id. Dr. Ball stated the MWT showed Plaintiff to be pathologically sleepy with

a sleep latency of eight minutes. Tr. at 1233–34. He noted Plaintiff was

ambulating with a cane, had an unchanged heart murmur, and had non-

pitting edema in her extremities. Id. He ordered an MSLT and recommended

daily walking exercise and diet. Id.

      Plaintiff presented to the ER at BSSFH on June 26, 2018, for upper

abdominal pain and unresolved pain related to an RA flare-up. Tr. at 795.

David Thomas Cook, M.D., noted mild, bilateral upper quadrant tenderness

and mild, diffuse lumbar tenderness. Tr. at 796. He suspected cystitis and

prescribed Bentyl 20 mg, Pyridium 200 mg, and Macrobid 100 mg. Tr. at

797–98.




                                       23
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 24 of 56




      Plaintiff underwent overnight PSG and CPAP titration on June 27,

2018. Tr. at 784–89.        She   did   not demonstrate significant       oxygen

desaturations or periodic limb movements. Tr. at 788.

      Plaintiff underwent an MSLT 5 on June 28, 2018. Tr. at 778. Her first

nap occurred at 8:04 AM with sleep latency of 4.0 minutes and random eye

movement (“REM”) latency of 6.5 minutes. Id. Her second nap took place at

9:52 AM with sleep latency of 5.5 minutes and no REM latency. Id. Her third

nap took place at 11:30 AM with sleep latency of 11.0 minutes and no REM

latency. Id. Her fourth nap was at 1:18 PM with sleep latency of 11.5 minutes

and no REM latency. Id. Her fifth nap occurred at 3:08 PM with sleep latency

of 8.0 minutes and no REM latency. Id. Plaintiff slept for a total of 54.5

minutes and had 47% sleep efficiency. Id. Dr. Ball noted Plaintiff “appear[ed]

to have pathologic sleepiness, evidenced by a short mean sleep latency (8

minutes or less) on this MSLT.” Tr. at 780. He noted that weight loss might

lead to improvement and recommended caution with driving and during

other activities that required alertness for safety. Id.




5The MSLT report provides:
       Patients are monitored throughout four or five 20-minute
       opportunities to sleep (naps) at two-hour intervals. For each nap,
       the patient is allowed 20 minutes to fall asleep. Once asleep, the
       patient is awakened after 15 minutes. Between naps, the patient
       is kept as alert as possible. A sleep latency of 20 minutes
       indicates that no sleep occurred.
Tr. at 778.
                                        24
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 25 of 56




      Plaintiff returned to the ER at BSSFH with complaints of high blood

glucose level, frequent urination, and weakness on July 2, 2018. Tr. at 727.

Her random glucose was only slightly elevated at 12 mg/dL. Tr. at 730. Justin

Aaron Norris, M.D., assessed urinary frequency and discharged Plaintiff. Tr.

at 731.

      On July 11, 2018, Plaintiff reported symptoms of depression,

relationship difficulties, chronic pain, and struggling to manage her glucose

level. Tr. at 667. SW Jolly noted depressed and anxious mood and affect. Id.

She encouraged continued medication adherence, self-care, and follow up for

CBT. Id.

      Plaintiff followed up with Dr. Ball to discuss the results of the most

recent sleep study and the MSLT on July 16, 2018. Tr. at 1235. She

complained of severe hypersomnolence with worsening fatigue, non-

restorative sleep, insomnia, and seasonal allergies. Id. Dr. Ball noted the

MSLT confirmed narcolepsy. 6 Id. He observed Plaintiff to be obese and to

ambulate with a cane. Tr. at 1236. He diagnosed narcolepsy without

cataplexy, 7 OSA, and other obesity due to excess calories. Tr. at 1237. He


6 “Dorland’s Illustrated Medical Dictionary defines ‘narcolepsy’ as ‘recurrent,
uncontrollable, brief episodes of sleep, often associated with hypnagogic
hallucinations, cataplexy, and sleep paralysis.’” Monroe, 826 F.3d at 180 n.3
(citing Dorland’s at 1098).
7 “Dorland’s Illustrated Medical Dictionary defines ‘cataplexy’ as ‘a condition

in which there are abrupt attacks of muscular weakness and hypotonia
triggered by an emotional stimulus such as mirth, anger, fear, or surprise’
                                       25
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20    Page 26 of 56




prescribed Provigil, instructed Plaintiff to use the nasal CPAP, and

recommended daily ambulation exercise and a high fiber, diabetic diet. Id.

       Plaintiff presented to otolaryngologist Mark J. Hoy, M.D. (“Dr. Hoy”),

for evaluation of chronic sore throat, tonsillitis, and enlarged thyroid on

August 29, 2018. Tr. at 936. Dr. Hoy performed flexible laryngoscopy that

showed a grossly normal endolarynx. Tr. at 937. He noted diffuse

enlargement of the thyroid with no definite nodules or masses. Id. He

assessed chronic sore throat, chronic tonsillitis with hypertrophy and stone

formation, referred ear pain due to tonsillitis, possible enlarged thyroid, and

history of gastroesophageal reflux disease (“GERD”). Tr. at 939. He

recommended a thyroid ultrasound and indicated tonsillectomy was an

option, but might not be the best option given Plaintiff’s comorbidities. Tr. at

940.

       On August 30, 2018, Plaintiff followed up with Dr. Deas to discuss use

of Celebrex. Tr. at 669. She reported taking 200 mg of Celebrex daily and

indicated she had run out of the medication. Id. She stated 100 mg was

ineffective. Id. NP Deas assessed RA of the bilateral hands, diabetes with

diabetic neuropathy, and enlarged thyroid and increased Celebrex to 200 mg

daily. Id. She referred Plaintiff for a thyroid ultrasound. Id.




and notes that ‘[i]t is often associated with narcolepsy.’” Monroe, 826 F.3d at
182 n.3 (citing Dorland’s at 282).
                                        26
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 27 of 56




      Plaintiff presented to rheumatologist James C. Oates, M.D. (“Dr.

Oates”), as a new patient on August 30, 2018. Tr. at 941. She reported having

been diagnosed with RA by Dr. Barfield in June 2017 and having started

Prednisone with improvement in hand swelling and pain. Id. She reported

increased morning stiffness lasting two to three hours and joint pain in her

lower back, ankles, hips, knees, left shoulder, and fingers. Id. She also

endorsed bruising, lower extremity rashes, fevers, chills, dry mouth, weight

fluctuation, and fatigue. Tr. at 941, 943. She complained of a lump on the

right side of her neck. Tr. at 941. Dr. Oates noted bilateral tonsillitis with

white plaque and TTP of the neck and left shoulder. Tr. at 944. X-rays of

Plaintiff’s hands were negative and showed no signs of arthritis or erosions.

Tr. at 946. X-rays of her knees and feet were also negative, except that the x-

rays of her feet showed bilateral hallux valgus. Tr. at 947. Dr. Oates noted

lab studies were negative for rheumatoid factor and other abnormalities, but

it was possible that Plaintiff had seronegative RA, given her symptoms. Id.

Plaintiff agreed to proceed with disease-modifying antirheumatic drug

(“DMARD”) therapy, and Dr. Oates prescribed Sulfasalazine 500 mg twice a

day. Id. Dr. Oates noted that her low vitamin D level might be contributing to

Plaintiff’s arthralgia and prescribed a vitamin D supplement. Id. He

encouraged Plaintiff to follow up with the ear, nose, and throat specialist for

chronic tonsillitis and hoarseness. Id.

                                          27
   1:20-cv-02054-SVH     Date Filed 03/19/21   Entry Number 20   Page 28 of 56




      Plaintiff presented to Dr. Ball on September 4, 2018, and requested

that he complete paperwork that pertained to a student loan. Tr. at 1238. She

reported beneficial use of CPAP and indicated she was no longer waking

herself from snoring. Id. She reported mood swings, other side effects, and

waking up sleepy while using Nuvigil. Id. She indicated she took naps during

the day. Id. Dr. Ball noted Plaintiff was obese and ambulated with a walker,

but recorded otherwise normal findings on exam. Id. He stated: “She cannot

take modafinil or Nuvigil so she is very sleepy during the day in spite of

being compliant with the CPAP machine.” Tr. at 1239. He completed

paperwork for Plaintiff’s student loan. Id.

      Plaintiff presented to the ER at BSSFH with pain in her rib and chest

wall on September 22, 2018. Tr. at 691. Kevin Charles Price, M.D. (“Dr.

Price”), noted tenderness to the right anterior chest wall with no definite

palpable crepitus or click. Tr. at 692. X-rays of Plaintiff’s chest showed no

evidence of acute intrathoracic disease. Tr. at 690. Dr. Price discharged

Plaintiff with a diagnosis of chest wall and rib pain and prescriptions for

Ultram, Naprosyn, and Flexeril. Tr. at 693–94.

      On September 27, 2018, Plaintiff complained of a knot on the side of

her neck and requested that Dr. Ball complete long-term disability

paperwork. Tr. at 1241. She indicated she did not want to get out of her bed,

despite having had a good night’s sleep. Id. Dr. Ball documented normal

                                        28
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 29 of 56




findings on exam, aside from obesity. Tr. at 1242. He stated he planned “to

fill out her forms so that she can get her disability since she cannot work.” Tr.

at 1243. He further noted “[s]he cannot stay awake.” Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

      At the hearing on December 6, 2018, Plaintiff testified she was taken

out of work on December 5, 2016, based on a diagnosis of OSA. Tr. at 38. She

said she had “spells” while driving, after which she could not remember

anything. Tr. at 39. She stated she had “bad dizzy spells” and an incident

while working during which she nearly crashed on the Ravenel Bridge while

“trying to get over from falling asleep behind the wheel.” Id. She indicated

she had radioed her dispatcher while experiencing the episode, and her

dispatcher had instructed her to slow down, turn on her hazard lights, and

proceed across the bridge, as there was nowhere to pull over. Id. She said she

had been nervous and shaking because she feared she would crash. Id. She

testified she felt fine when she started her shift at 5:15 that morning, but

subsequently felt drowsy. Tr. at 40. She described taking a break to walk

around for about 15 minutes during an extended stop. Id. She said she

resumed driving and, after about eight minutes, she could not keep her eyes

open. Id.




                                        29
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 30 of 56




      Plaintiff testified that she continued to experience similar incidents

after the one that led to her removal from work. Id. She indicated she had

already been using a CPAP machine. Tr. at 40–41. She stated her doctor

initially prescribed Nuvigil for narcolepsy, but it stopped working after three

days and caused her to experience dizziness and sustain falls. Tr. at 41. She

said Dr. Ball subsequently prescribed Provigil, but she discontinued it

because it worsened her symptoms and caused extreme mood swings and

major headaches. Tr. at 41–42. She stated there were no other treatments

available at the time. Tr. at 42.

      Plaintiff testified she felt dizzy several times a day and took at least

two naps that lasted for two to six hours at a time. Id. She said she slept well,

except when she experienced hallucinations. Tr. at 43. She indicated her

doctor had instructed her not to drive or stand for long periods because of

dizziness and falls. Id. She said she used a cane for balance based on her

doctor’s recommendation. Tr. at 44.

      Plaintiff testified that narcolepsy and OSA were the conditions that

prevented her from working. Id. She stated her doctor advised her to use the

CPAP for “at least four hours a night,” but she used it for the entire night and

sometimes when she napped during the day. Tr. at 45. She said she used a

microwave to prepare food. Id. She noted she lived with her fiancé, who was




                                        30
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 31 of 56




unable to assist her because he was on dialysis. Tr. at 46. She said her

mother sometimes helped her. Id.

      In response to the ALJ’s questioning, Plaintiff admitted she continued

to drive to areas a few blocks from her home. Id. She indicated she always

had someone with her when she drove. Tr. at 47. She stated she was

diagnosed with narcolepsy in April of that year. Id. She described extreme

drowsiness within two hours of waking that required she sit down and that

lasted for three to five hours. Tr. at 49. She said she would take a nap and

experience the same feelings again. Id. She stated it was not as bad on some

days and worse on others. Tr. at 50. She described increased symptoms that

had occurred a couple of weeks prior and said her symptoms had improved

after her doctor adjusted her CPAP settings. Id. The ALJ asked Plaintiff if

she would fall asleep during conversations. Tr. at 50–51. Plaintiff denied that

she would fall asleep and said she would hear the person talking, but would

daydream and not comprehend what was said. Tr. at 51. She stated it was

like her “mind just clocks out for a minute or something.” Id.

            2.    The ALJ’s Findings

      In his decision dated June 4, 2019, the ALJ made the following findings

of fact and conclusions of law:

      1.    Claimant meets the insured status requirements of the Social
            Security Act through December 31, 2021.


                                        31
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 32 of 56




      2.    Claimant has not engaged in substantial gainful activity since
            December 5, 2016, the amended alleged onset date (20 CFR
            404.1571 et seq., and 416.971 et seq.).
      3.    Claimant has the following severe impairments: sleep apnea,
            fibromyalgia, and obesity (20 CFR 404.1520(c) and 416.920(c)).
      4.    Claimant does not have an impairment or combination of
            impairments that meets or medically equals one of the listed
            impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
            404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
            416.926).
      5.    After careful consideration of the entire record, I find that
            claimant has the residual functional capacity to perform light
            work as defined in 20 CFR 404.1567(b) and 416.967(b) with some
            non-exertional limitations. Specifically, claimant can lift and
            carry up to 20 pounds occasionally and 10 pounds frequently. She
            can stand, walk, and sit for 6 hours each in an 8-hour day. She
            occasionally can crawl and climb ladders. She frequently can
            balance, stoop, kneel, crouch, and climb ramps and stairs.
      6.    Claimant is unable to perform any past relevant work (20 CFR
            404.1565 and 416.965).
      7.    Claimant was born on April 11, 1978 and was 37 years old, which
            is defined as a younger individual age 18–49, on the amended
            alleged disability onset date (20 CFR 404.1563 and 416.963).
      8.    Claimant has at least a high school education and is able to
            communicate in English (20 CFR 404.1564 and 416.964).
      9.    Transferability of job skills is not material to the determination
            of disability because using the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled,”
            whether or not claimant has transferrable job skills (See SSR 82-
            41 and 20 CFR Part 404, Subpart P, Appendix 2).
      10.   Considering claimant’s age, education, work experience, and
            residual functional capacity, there are jobs that exist in
            significant numbers in the national economy that claimant can
            perform (20 CFR 404.1569, 416.1569a, 416.969, and 416.969a).
      11.   Claimant has not been under a disability, as defined in the Social
            Security Act, from December 5, 2016, through the date of this
            decision (20 CFR 404.1520(g) and 416.920(g)).

Tr. at 17–27.




                                       32
      1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 33 of 56




II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ erred in assessing narcolepsy as a non-severe
              impairment; and

        2)    the ALJ improperly discounted Plaintiff’s treating physician’s
              opinion.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.

        A.    Legal Framework

              1.     The Commissioner’s Determination-of-Disability Process

        The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

        the inability to engage in any substantial gainful activity by
        reason of any medically determinable physical or mental
        impairment which can be expected to result in death or which
        has lasted or can be expected to last for at least 12 consecutive
        months.

42 U.S.C. § 423(d)(1)(A).

        To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

                                         33
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 34 of 56




“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether she has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 8 (4)

whether such impairment prevents claimant from performing PRW; 9 and (5)

whether the impairment prevents her from doing substantial gainful

employment. See 20 C.F.R. §§ 404.1520, 416.920. These considerations are

sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no

further inquiry is necessary. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)

(providing that if Commissioner can find claimant disabled or not disabled at


8 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. §§ 404.1525, 416.925. If the medical evidence shows a claimant meets
or equals all criteria of any of the Listed impairments for at least one year,
she will be found disabled without further assessment. 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). To meet or equal one of these Listings,
the claimant must establish that her impairments match several specific
criteria or are “at least equal in severity and duration to [those] criteria.” 20
C.F.R. §§ 404.1526, 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant
to establish his impairment is disabling at Step 3).
9 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. §§ 404.1520(h),
416.920(h).
                                        34
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 35 of 56




a step, Commissioner makes determination and does not go on to the next

step).

         A claimant is not disabled within the meaning of the Act if she can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §§

404.1520(a), (b), 416.920(a), (b); Social Security Ruling (“SSR”) 82-62 (1982).

The claimant bears the burden of establishing her inability to work within

the meaning of the Act. 42 U.S.C. § 423(d)(5).

         Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that

she is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65

(4th Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).




                                        35
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 36 of 56




            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See Richardson

v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290 (citing Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that his conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

                                       36
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 37 of 56




decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

            1.    Step Two Finding as to Narcolepsy

      Plaintiff argues the ALJ erred in finding that narcolepsy was not a

severe impairment. [ECF No. 17 at 7]. She maintains the ALJ ignored the

objective test results supporting the diagnosis because she did not actually

fall asleep during an office visit with Dr. Ball. Id. She contends the ALJ erred

in concluding that narcolepsy had not lasted for 12 continuous months, as Dr.

Ball had added the diagnosis in July 2018 based on June 2018 testing, her

condition was not expected to improve, and the ALJ rendered his decision in

June 2019. Id. at 8. She claims the limitation to occasional climbing of

ladders did not adequately address the effects of her impairment. Id. at 8–9.

      The Commissioner argues the ALJ properly concluded that narcolepsy

was not a severe impairment because it did not significantly limit Plaintiff’s

mental or physical ability to do basic work activities. [ECF No. 19 at 8]. He

maintains the ALJ noted that no treating or consultative provider had

observed Plaintiff to appear excessively sleepy, to fall asleep, to have

impaired consciousness, or to appear to be responding to internal stimuli. Id.

at 9–10. He notes that Dr. Ball described Plaintiff as alert during some visits.

                                       37
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 38 of 56




Id. at 9. He contends that even if the ALJ erred in assessing the severity of

narcolepsy, his error was harmless because he progressed to the third step of

the evaluation process and considered it in assessing Plaintiff’s RFC. Id. at

11. He maintains that the record contained no evidence to suggest narcolepsy

affected Plaintiff’s abilities to concentrate, persist, or maintain pace. Id. at

12–13. He claims that, although the ALJ did not specifically restrict Plaintiff

to avoidance of hazards or no climbing of ladders, ropes, or scaffolds, any

error in failing to do so would be harmless as the RFC assessment would also

allow for Plaintiff to perform the full range of sedentary work. Id. at 14.

      After establishing that a claimant has a medically-determinable

impairment, the ALJ should subsequently assess whether the impairment is

severe. 20 C.F.R. §§ 404.1521, 416.921. A severe impairment “significantly

limits [the claimant’s] physical or mental ability to do basic work activities.”

20 C.F.R. §§ 404.1520(c), 416.920(c). “An impairment is ‘not severe’ or

insignificant only if it is a slight abnormality which has such a minimal effect

on the individual that it would not be expected to interfere with the

individual’s ability to work, irrespective of age, education, or work

experience.” Richenbach v. Heckler, 808 F.2d 309, 311 (4th Cir. 1985) (citing

Evans v. Heckler, 734 F.2d 1012, 1014 (4th Cir. 1984); see also 20 C.F.R. §§

404.1522(a), 416.922(a) (stating “[a]n impairment or combination of




                                        38
    1:20-cv-02054-SVH    Date Filed 03/19/21    Entry Number 20   Page 39 of 56




impairments is not severe if it does not significantly limit your physical or

mental ability to do basic work activities”).

      The ALJ declined to include narcolepsy among Plaintiff’s severe

impairments at step two. Tr. at 17. He found that narcolepsy “no more than

minimally affected claimant’s ability to perform work related activity for a

period of at least twelve continuous months.” Tr. at 18. He wrote the

following:

      Claimant told her pulmonologist, James Austin Ball, M.D., in
      May 2016 that she sometimes awakens without knowing how she
      arrived at her present location (Exhibit 4F), but she did not
      regularly make similar complaints to Dr. Ball or other providers.
      She made reports to Dr. Ball of having daytime fatigue and
      hyper-somnolence. (Exhibit 15F and 26F), but treatment records
      do not document subjective reports of such frequent naps or naps
      of such extended duration as she described at the hearing.

      Claimant underwent a maintenance and wakefulness test (MWT)
      in June 2018 which showed her to be pathologically sleepy with a
      sleep latency of 8 minutes. (Exhibit 26F/5, 6) She also underwent
      a multiple sleep latency test (MSLT) in June 2018 which
      confirmed narcolepsy and showed pathological sleepiness and
      sleep onset REM. (Exhibits 24F, 93 and 26F/5, 6) Although
      claimant testified that she experiences weakness in association
      with her sleep-related symptoms, Dr. Ball diagnosed claimant
      with narcolepsy without cataplexy in July 2018. (Exhibit 26F/9)

      Consistent with claimant’s testimony, treatment notes reveal Dr.
      Ball prescribed claimant Nuvigil, and later changed this
      medication to Provigil (also known as Modafinil), but both
      medications were discontinued due to side effects. Dr. Ball has
      not recommended other medication for narcolepsy, but he did
      advise claimant to engage in daily ambulatory exercise. (Exhibit
      26F)


                                        39
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 40 of 56




      Despite claimant’s diagnosis of narcolepsy, neither Dr. Ball nor
      any other treating providers observed claimant to appear
      excessively sleepy, to fall asleep, to have impaired consciousness,
      or to appear to be responding to internal stimuli, such as
      hallucinations. Similarly, consultative examiner Thaddeus Bell,
      M.D., and psychological consultative examiner Mark McClain,
      Ph.D., did not document such observations. (Exhibits 13F and
      20F) Dr. McClain, however, reported claimant to exhibit good
      attention throughout his evaluation. (Exhibit 20F) Further
      supporting a conclusion that narcolepsy is not a severe
      impairment, testing did not establish narcolepsy until the above
      referenced MWT and MSLT tests performed in June 2018, and
      Dr. Ball did not document an assessment of narcolepsy until July
      2018. Accordingly, the evidence does not establish that
      narcolepsy has persisted for at least 12 continuous months
      during the time period at issue.

Tr. at 18–19.

      The ALJ misrepresented the evidence, in part. Contrary to his

assertion, Plaintiff registered complaints as to narcolepsy-related symptoms

to multiple providers throughout the relevant period. In May 2016, Plaintiff

complained to Dr. Ball of feeling tired when she woke and exhausted

throughout the day and described having driven home from work without

knowing how she got home and having awakened in neighborhoods without

knowing where she had gone. Tr. at 364. On September 30, 2016, Plaintiff

complained to Dr. Anderson of significant daytime fatigue, noting that she

felt okay upon waking, but developed a tired feeling by noon that persisted

throughout the remainder of the day. Tr. at 376. On February 24, 2017,

Plaintiff complained to Dr. Ball of feeling sleepy after waking and having

persistent dizziness, despite using her CPAP machine nightly. Tr. at 441.
                                       40
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 41 of 56




Plaintiff again reported “a lot of daytime fatigue” to Dr. Anderson on May 1,

2017. Tr. at 457. On May 8, 2017, she complained to Dr. Ball of worsening

and incapacitating episodes of fatigue that occurred upon waking, in the

morning, and in the afternoon, despite use of Nuvigil. Tr. at 462. On June 20,

2017, she reported to Dr. Barfield easy fatigability as each day progressed.

Tr. at 574. In December 2017, Plaintiff complained to Dr. Ball of persistent

daytime somnolence with episodes of extreme fatigue that were followed by

dizziness and stated she could not “will herself to get up.” Tr. at 1229. On

January 18, 2018, Plaintiff complained of fatigue and sleep disturbance, and

NP Deas observed her to be somnolent and fatigued. Tr. at 637, 639. On June

20, 2018, Plaintiff reported to Dr. Ball dizzy spells that occurred once a day,

feeling sleepy in the middle of the day, and taking daily naps. Tr. at 1232. On

July 16, 2018, she complained to Dr. Ball of severe hypersomnolence with

worsening fatigue, non-restorative sleep, and insomnia. Tr. at 1235. She

reported to Dr. Ball on September 4, 2018, that she was using a CPAP

machine, but continued to take naps during the day. Tr. at 1238. On

September 27, 2018, Plaintiff indicated to Dr. Ball that she did not want to

get out of her bed despite having had a good night’s sleep. Tr. at 1241.

      The ALJ further erred in concluding that narcolepsy did not meet the

durational requirement. The regulations include a “durational requirement”

in 20 C.F.R. § 404.1509 and § 416.909 that states “[u]nless your impairment

                                       41
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 42 of 56




is expected to result in death, it must have lasted or be expected to last for a

continuous period of at least 12 months.” The ALJ stated narcolepsy had “not

persisted for at least 12 continuous months during the time period at issue.”

Tr. at 19. To support his conclusion, he cited the MWT results, the MSLT

results, and the diagnosis of narcolepsy and claimed that each occurred less

than 12 months prior. Tr. at 18. However, his finding is flawed, as he

erroneously claimed that the MWT was administered in June 2018, but it

was actually administered in April 2018, more than 12 months prior to his

decision. See Tr. at 833–36. In addition, Plaintiff reported symptoms

consistent with a diagnosis of narcolepsy beginning in May 2016 and

indicated those symptoms became severe enough to necessitate she stop

working on December 5, 2016. Tr. at 38. “The 12 month duration requirement

measures the length of the impairment, not the time from the diagnosis.”

Exum v. Astrue, 2012 WL 5363445, at *2 (D. Md. Oct. 26, 2012) (citing 20

C.F.R. § 404.1509). Thus, the ALJ erred to the extent that he ignored

evidence of the existence of the impairment prior to the time of diagnosis.

Finally, even if Plaintiff’s narcolepsy had not “lasted for at least 12 months

during the time period at issue,” the ALJ recognized evidence that it would be

expected to last for at least 12 months, noting that Plaintiff’s symptoms had

failed to respond to medication, Tr. at 18, but the ALJ did not reconcile that




                                       42
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 43 of 56




information with his finding that the impairment did not meet the durational

requirement.

     The ALJ also drew impermissible inferences from the evidence,

focusing on Plaintiff’s providers’ failure to document sleepiness or lack of

alertness to support a conclusion that narcolepsy imposed no functional

limitations. See Anderson v. Berryhill, C/A No. 6:16-3550-DCC, 2018 WL

1531558, at *3 (D.S.C. Mar. 29, 2018) (providing that the ALJ errs when he

attempts to “arrive at some conclusion” about medical evidence or has a

“tendency to interpret, rather than weigh, the evidence”); see also Murphy v.

Astrue, 495 F.3d 630, 634 (7th Cir. 2007) (“An ALJ cannot play the role of

doctor and interpret medical evidence when he or she is not qualified to do

so.”); Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (providing that, as a

lay person, the ALJ is “simply not qualified by interpret raw medical data in

functional terms”). The ALJ based his finding of the severity of Plaintiff’s

narcolepsy on observations he would expect to see in the medical records,

without the benefit of any medical authority indicating such signs should be

present. It may be that a medical expert would agree with the ALJ’s

interpretation of the evidence, but the record contains no opinion from a

medical expert, and the state agency medical consultants rendered their

opinions without the benefit of the MSLT and MWT results. The only opinion

interpreting the raw medical data is that of Dr. Ball, which the ALJ rejected.

                                       43
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 44 of 56




In the absence of any other explanation from a provider qualified to interpret

the medical data, substantial evidence does not support a finding that

Plaintiff’s providers’ observations undermined the results of the MSLT and

MWT and Dr. Ball’s assessment of the severity of narcolepsy.

      Regardless of these errors in evaluating the severity of Plaintiff’s

impairment, the ALJ’s procession beyond step two might have rendered his

error harmless. See Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir.

2008) (“[A]ny error here became harmless when the ALJ reached the proper

conclusion that [claimant] could not be denied benefits conclusively at step

two and proceeded to the next step of the evaluation sequence.”); see also

Washington v. Astrue, 98 F. Supp. 2d 562, 580 (D.S.C. 2010) (providing that

the court “agrees with other courts that find no reversible error where the

ALJ does not find an impairment severe at step two provided that he or she

considers that impairment in subsequent steps”). Therefore, the undersigned

has evaluated whether the ALJ adequately considered narcolepsy in

assessing Plaintiff’s RFC.

      A claimant’s RFC represents “the most [she] can still do despite [her]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). The ALJ must

“consider all of the claimant’s ‘physical and mental impairments, severe and

otherwise, and determine, on a function-by-function basis, how they affect




                                       44
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 45 of 56




[the claimant’s] ability to work.’” Thomas v. Berryhill, 916 F.3d 307, 311 (4th

Cir. 2019) (quoting Monroe v. Colvin, 826 F.3d 176, 188 (4th Cir. 2016)).

      “[A] proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion.” Thomas, 915 F.3d at 311. The ALJ should

consider all the relevant evidence and account for all the claimant’s

medically-determinable impairments in the RFC assessment. 20 C.F.R. §§

404.1545(a), 416.945(a). He must include a narrative discussion that cites

“specific medical facts (e.g., laboratory findings) and non-medical evidence

(e.g., daily activities, observations)” and explains how all the relevant

evidence supports each conclusion. SSR 96-8p, 1996 WL 374184, at *7. He

must also explain how any material inconsistencies or ambiguities in the

record were resolved.” SSR 16-3p, 2016 WL 1119029, at *7. “A necessary

predicate to engaging in substantial evidence review is a record of the basis

for the ALJ’s ruling,” including “a discussion of which evidence the ALJ found

credible and why, and specific application of the pertinent legal requirements

to the record evidence.” Radford v. Colvin, 734 F.3d 288 (4th Cir. 2013). In

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015), the court provided that

“‘[r]emand may be appropriate . . . where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the

record, or where other inadequacies in the ALJ’s analysis frustrate




                                       45
    1:20-cv-02054-SVH      Date Filed 03/19/21   Entry Number 20   Page 46 of 56




meaningful review.’” (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir.

2013).

      A claimant’s subjective complaints as to his symptoms are among the

non-medical evidence an ALJ is to consider in assessing the RFC. “[A]n ALJ

follows a two-step analysis when considering a claimant’s subjective

statements about impairments and symptoms.” Lewis v. Berryhill, 858 F.3d

858, 865–66 (4th Cir. 2017) (citing 20 C.F.R. § 404.1529(b), (c)). “First, the

ALJ looks for objective medical evidence showing a condition that could

reasonably produce the alleged symptoms.” Id. at 866 (citing 20 C.F.R. §

404.1529(b)). If the claimant’s impairments could reasonably produce the

symptoms he alleges, the ALJ moves to the second step in which he must

“evaluate the intensity, persistence, and limiting effects of the claimant’s

symptoms to determine the extent to which they limit [his] ability to perform

basic work activities.” Id. (citing 20 C.F.R. § 404.1529(c)).

      The ALJ must “evaluate whether the [claimant’s] statements are

consistent with objective medical evidence and the other evidence.” SSR 16-

3p, 2016 WL 1119029, at *6. He is required to explain which of the claimant’s

symptoms he found “consistent or inconsistent with the evidence in [the]

record and how [his] evaluation of the individual’s symptoms led to [his]

conclusions.” Id. at *8.

      In addressing narcolepsy, the ALJ wrote:

                                          46
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 47 of 56




      While I do not find narcolepsy to be a severe impairment, any
      limitations it may impose would be accounted for by claimant’s
      assigned residual functional capacity. For example, any reduction
      in stamina associated with narcolepsy related symptoms would
      be accounted for by the limitation to the exertional demands of
      light work. The limitation to occasional climbing of ladders would
      account for safety concerns associated with narcolepsy. As noted
      above, however, treating and examining providers have not
      observed Plaintiff to appear excessively sleepy, to fall asleep, to
      exhibit impaired consciousness, or to appear to be responding to
      internal stimuli during appointments, and Dr. Ball specifically
      noted in July 2018 that claimant does not have cataplexy
      (Exhibit 26F/8).

Tr. at 19. In explaining the RFC assessment, the ALJ acknowledged

Plaintiff’s reports to Dr. Ball of daytime sleepiness and fatigue, but dismissed

them because “treating and examining providers ha[d] not observed claimant

to appear excessively sleepy.” Tr. at 23. He wrote the following:

      In limiting claimant to the exertional demands of light work, I
      have considered her diagnosis of sleep apnea, her complaints of
      daytime sleepiness and fatigue, her complaints of widespread
      pain, the above referenced positive findings of tenderness and
      trigger points supporting the diagnosis of fibromyalgia, and the
      above referenced measurements relating to claimant’s diagnosis
      of obesity.

      Treatment records, however, do not document regular findings of
      abnormal strength. Treating and examining providers have not
      observed claimant to appear excessively sleepy, to fall asleep, or
      to exhibit impaired consciousness. Claimant testified that most of
      the time, she gets a good night’s sleep, and treatment records do
      not document subjective reports that claimant reported such
      frequent naps of such extended duration as she described at the
      hearing. Accordingly, I do not find the evidence supports a
      conclusion that claimant would require more extensive exertional
      limitations.


                                       47
    1:20-cv-02054-SVH     Date Filed 03/19/21   Entry Number 20    Page 48 of 56




Tr. at 24. He indicated he gave “claimant the benefit of the doubt that

obesity, pain, and sleep apnea with associated daytime sleepiness/fatigue

would limit claimant to only occasionally climbing ladders and crawling,”

because the record documented few, if any, findings of abnormal ROM,

balance, or gait. Tr. at 25.

      The ALJ did not reconcile Plaintiff’s statements to her providers and

the results of the MSLT and MWT with her providers’ observations or lack

thereof. The ALJ failed to explain how Plaintiff’s ability to appear alert and

demonstrate a normal level of consciousness during treatment visits

translated into an ability to complete a normal workday and workweek

without   interruption    from   symptoms       of   narcolepsy.   See Arakas v.

Commissioner, Social Security Administration, 983 F.3d 83, 90 (“To assess

the claimant’s Residual Functional Capacity, the ALJ must identify the

claimant’s ‘functional limitations or restrictions’ and assess the claimant’s

‘ability to do sustained work related’ activities ‘on a regular and continuing

basis’—i.e., ‘8 hour a day, for 5 days a week, or an equivalent work schedule.’”

(citing SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996).

      In Monroe, 826 F.3d at 188, the court considered a claim involving

impairments of narcolepsy and sleep apnea. After noting that the ALJ had

expressed the RFC prior to analyzing the claimant’s limitations on a

function-by-function basis, the court wrote the following:

                                         48
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 49 of 56




      The error is most concerning regarding Monroe’s alleged episodes
      of loss of consciousness and fatigue. Monroe testified that he
      would lose consciousness about two or three times per day and
      would need to take several breaks during the day because of
      fatigue. The ALJ indeed found that Monroe had the severe
      impairments of sleep apnea and narcolepsy, and he concluded
      that Monroe’s impairments could reasonably be expected to cause
      his claimed symptoms. Nevertheless, he never made specific
      findings about whether Monroe’s apnea or narcolepsy would
      cause him to experience episodes of loss of consciousness or
      fatigue necessitating breaks in work and if so, how often these
      events would occur.

Id. (citing SSR 96-8p, 61 Fed. Reg. at 34,478 (“In all cases in which

symptoms, such as pain, are alleged, the RFC assessment must . . . [i]nclude

a resolution of any inconsistencies in the evidence as a whole” and “[s]et forth

a logical explanation of the effects of the symptoms, including pain, on the

individual’s ability to work”)).

      Unlike the ALJ in Monroe, this ALJ did not find narcolepsy to be a

severe impairment, but his finding was erroneous for the reasons discussed

above. Similar to the ALJ in Monroe, this ALJ failed to specifically address

whether Plaintiff’s narcolepsy would necessitate breaks in work. Although

the ALJ “d[id] not find that the evidence support[ed] a conclusion that

claimant would require more extensive exertional limitations,” Tr. at 24, he

did not address whether symptoms of narcolepsy would impose additional

non-exertional limitations. He did not reconcile his RFC assessment with

objective test results, Plaintiff’s statements to multiple providers, and her


                                        49
   1:20-cv-02054-SVH     Date Filed 03/19/21   Entry Number 20   Page 50 of 56




treating specialist’s opinion indicating that she would be unable to complete a

normal workday due to falling asleep.

      In light of the foregoing, the ALJ erred in failing to adequately consider

functional limitations allegedly imposed by narcolepsy.

            2.    Dr. Ball’s Opinions

      On September 4, 2018, Dr. Ball completed a physician’s certification as

part of Plaintiff’s application for discharge of her student loans based on total

and permanent disability. Tr. at 1228. He selected “[y]es” in response to the

question “Does the applicant have a medically determinable physical or

mental impairment that prevents the applicant from engaging in any

substantial gainful activity?” Id. He noted Plaintiff’s impairment had lasted

or was expected to last for a continuous period of at least 60 months. Id. He

identified Plaintiff’s diagnoses as OSA and narcolepsy. Id. In response to

questions as to limitations on sitting, standing, walking, or lifting and

social/behavioral limitations, Dr. Ball wrote “CAN’T STAY AWAKE.” Id. He

noted Plaintiff had no limitations on ADLs, unknown residual functionality,

and no problem with psychiatric functioning. Id.

      On September 27, 2018, Dr. Ball completed a physical ability

assessment form in which he identified Plaintiff’s diagnoses as OSA and

narcolepsy and indicated his assessment was based on observation,

examination, functional assessment, and a diagnosis that implied an

                                        50
    1:20-cv-02054-SVH    Date Filed 03/19/21    Entry Number 20    Page 51 of 56




increased   risk   of   harm   requiring       physician-imposed    work    activity

restrictions. Tr. at 1244. He opined that Plaintiff could engage in the

following frequently: bilateral fine manipulation, bilateral simple and firm

grasping, and lifting 10 pounds. Tr. at 1244–45. He indicated Plaintiff could

engage in occasional walking and reaching in all directions. Tr. at 1244. He

wrote “FALL ASLEEP” with respect to inquiries as to Plaintiff’s sitting and

standing abilities. Id. He checked “Does Not Apply to Diagnosis” as to

inquiries regarding lifting 11 pounds or greater, carrying, pushing, pulling,

climbing, balancing, stooping, kneeling, crouching, crawling, seeing, hearing,

and using the lower extremities for foot controls. Tr. at 1245. He wrote:

“SEVERE DAYTIME HYPERSOMNOLENCE AND UNABLE TO DO ANY

OF ABOVE RELIABLY.” Id.

      Plaintiff argues the ALJ erred in giving no weight to Dr. Ball’s opinions

merely because he did not observe her falling asleep in his office. [ECF No. 17

at 10].

      The Commissioner claims the ALJ properly discounted Dr. Ball’s

opinions. [ECF No. 19 at 14]. He maintains the ALJ correctly concluded that

the decision as to whether Plaintiff could work was reserved to the

Commissioner. Id. He contends the ALJ cited a lack of support in Dr. Ball’s

records and inconsistency of his opinion with the observations of other

providers. Id. at 15.

                                        51
   1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 52 of 56




      Because Plaintiff’s application for benefits was filed prior to March 27,

2017, the rules and regulations in 20 C.F.R. § 404.1527 and § 416.927 and

SSRs 96-2p, 96-5p, and 06-3p address the relevant factors the ALJ was to

consider in evaluating the medical opinions of record. See 20 C.F.R. §§

404.1520c, 416.920c (stating “[f]or claims filed before March 27, 2017, the

rules in § 404.1527 [§ 416.927] apply); 82 Fed. Reg. 15,263 (stating the

rescissions of SSR 96-2p, 96-5p, and 06-3p were effective for “claims filed on

or after March 27, 2017”). Medical opinions are “statements from physicians

and psychologists or other acceptable medical sources that reflect judgments

about the nature and severity of [the claimant’s] impairment(s), including

[her] symptoms, diagnosis and prognosis, what [she] can still do despite

impairment(s), and [her] physical or mental restrictions.” SSR 96-5p (quoting

20 C.F.R. § 404.1527(a)(2) and § 416.927(a)(2)).

      Pursuant to the treating physician rule, if a treating physician’s

medical opinion is well supported by medically-acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence of record, the ALJ is required to accord it controlling

weight. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). “[T]reating physicians are

given ‘more weight . . . since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [the

claimant’s] medical impairment(s) and may bring a unique perspective to the

                                       52
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 53 of 56




medical evidence that cannot be obtained from the objective medical findings

alone[.]” Lewis, 858 F.3d at 867 (quoting 20 C.F.R. § 404.1527(c)(2)).

      “[T]he ALJ holds the discretion to give less weight to the testimony of a

treating physician in the face of persuasive contrary evidence.” Mastro v.

Apfel, 270 F.3d 174 (4th Cir. 2011) (citing Hunter v. Sullivan, 993 F.2d 31, 35

(4th Cir. 1992)). However, if the ALJ finds a treating physician’s opinion is

not well supported by medically-acceptable clinical and laboratory diagnostic

techniques or is inconsistent with the other substantial evidence of record, he

cannot merely reject the opinion. SSR 96-2p, 1996 WL 374188, at *4. His

decision “must contain specific reasons for the weight given to the treating

source’s medical opinion, supported by the evidence in the case record” and

must be “sufficiently specific to make clear” to the court “the weight [he] gave

to the . . . opinion and the reason for that weight.” Id. at *5. If the ALJ

declines to accord controlling weight to the treating source’s medical opinion,

he must weigh all the medical opinions of record based on the factors in 20

C.F.R. § 404.1527(c) and § 416.927(c), which include: “(1) whether the

physician has examined the applicant, (2) the treatment relationship between

the physician and the applicant, (3) the supportability of the physician’s

opinion, (4) the consistency of the opinion with the record, and (5) whether

the physician is a specialist.” Johnson v. Barnhart, 434 F.3d 650, 654 (4th

Cir. 2005).

                                       53
    1:20-cv-02054-SVH   Date Filed 03/19/21   Entry Number 20   Page 54 of 56




      The ALJ gave little weight to Dr. Ball’s opinion. Tr. at 25. He noted

that the determination of disability was reserved to him. Id. He further

wrote:

      Moreover, the evidence does not document findings supporting an
      inability to perform substantial gainful activity or Dr. Ball’s
      report in his statement that claimant cannot stay awake. Neither
      Dr. Ball nor any other treating providers observed claimant to
      appear to be excessively sleepy, to fall asleep, or to have impaired
      consciousness. In addition, the evidence does not establish that
      narcolepsy has persisted for at least 12 continuous months
      during the time period at issue. Moreover, in July 2018, Dr. Ball
      indicated that claimant’s narcolepsy was without cataplexy.

Tr. at 25.

      Although the ALJ correctly concluded that Dr. Ball’s indication that

Plaintiff’s impairments prevented her from engaging in substantial gainful

activity was an opinion on an issue reserved to the Commissioner, he

erroneously neglected to consider Dr. Ball’s judgments as to the effects of

narcolepsy and OSA on Plaintiff’s ability to complete the physical and mental

demands of work. See SSR 96-5p. Dr. Ball’s opinion that Plaintiff could not

stay awake to reliably complete a workday appears to be consistent with

medically-acceptable clinical and laboratory diagnostic techniques to the

extent that he claimed to have based it on results of the MSLT and MWT

showing pathologic sleepiness. Dr. Ball’s specialization, his treatment history

with Plaintiff, the objective evidence supporting the diagnosis, and the




                                       54
    1:20-cv-02054-SVH    Date Filed 03/19/21   Entry Number 20   Page 55 of 56




consistency of Plaintiff’s complaints arguably weighed in favor of the opinion.

See 20 C.F.R. §§ 404.1527(c), 416.927(c).

      The ALJ concluded Dr. Ball’s opinion was inconsistent with the other

substantial evidence of record to the extent that neither Dr. Ball nor any of

Plaintiff’s other providers documented observations of excessive sleepiness or

impaired consciousness, the impairment had not lasted for 12 continuous

months, and Plaintiff did not have cataplexy. The undersigned has addressed

and rejected the ALJ’s argument as to the durational requirement and has

noted that the ALJ drew impermissible inferences from Plaintiff’s providers’

observations. The ALJ also failed to explain how Plaintiff’s ability to be

awake and alert during brief treatment visits undermined Dr. Ball’s opinion

that she would be unable to remain awake to complete an eight-hour

workday. As for his argument regarding cataplexy, while “abrupt attacks of

muscular weakness and hypotonia triggered by an emotional stimulus,”

Monroe, 826 F.3d at 182, n.3 (citing Dorland’s at 282), would theoretically

impose additional exertional restrictions, the absence of the symptom does

not undermine Dr. Ball’s opinion that narcolepsy and OSA would prevent

Plaintiff from reliably staying awake to complete a workday.

      In light of the foregoing, substantial evidence does not support the

ALJ’s allocation of little weight to the treating physician’s opinion.




                                        55
       1:20-cv-02054-SVH   Date Filed 03/19/21    Entry Number 20   Page 56 of 56




III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.


March 19, 2021                                   Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                          56
